Citation Nr: 0020474	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for urinary and bladder 
disability.

2.  Entitlement to service connection for rhinitis and 
bronchitis.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in March 1996 
and July 1998, and the veteran appealed.  He presented 
testimony during a hearing which was held at the RO in August 
1997, and he and his wife testified during a videoconference 
hearing presided over by the undersigned in May 2000.


FINDINGS OF FACT

1.  No competent medical evidence of record shows that the 
veteran has urinary tract carcinoma or tumors.

2.  No competent scientific or medical evidence of record 
shows that the veteran was exposed to ionizing radiation in 
service.

3.  There is no competent medical evidence of record which 
shows that the veteran's postoperative benign prostate 
disability, meatal stenosis and urinary infections, claimed 
as urinary and bladder disability were caused by exposure to 
ionizing radiation or any other incident of service origin.  

4.  There is no competent medical evidence of record which 
shows that the veteran's current rhinitis and bronchitis were 
caused by in-service exposure to ionizing radiation or any 
other incident of service origin.  

5.  There is no competent medical evidence of a current left 
knee disability or of a relationship a claimed left knee 
disability and any incident of the veteran's service, 
including a left knee injury during service.


CONCLUSIONS OF LAW

1.  The veteran is not a "radiation-exposed veteran".  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309(d) (1999).

2.  Benign urinary and bladder disability as well as rhinitis 
and bronchitis are not recognized by VA as being 
presumptively related to service.  38 U.S.C.A. § 1112(c) 
(West 1991); 38 C.F.R. § 3.309 (1999).

2.  The claims of entitlement to service connection for 
urinary and bladder disability and for rhinitis and 
bronchitis, claimed as due to exposure to ionizing radiation, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for left knee disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
urinary and bladder disability and for rhinitis and 
bronchitis.  He essentially contends that these conditions 
are the result of exposure to radiation which he allegedly 
experienced while serving near a nuclear facility in the 
Hanford, Washington area.  He is also seeking entitlement to 
service connection for left knee disability, claiming that he 
hurt his left knee in service when he had to jump out of a 
moving automobile, that he was treated for it at the time, 
and that he currently has left knee disability because of 
that injury.  

In the interest of clarity, the Board will review the law, VA 
regulations, and other authority which may be relevant to the 
claims; briefly describe the factual background of this case; 
and then proceed to analyze the claims and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (1999).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (1999).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
through April 30, 1959.  38 C.F.R. § 3.309(d)(iv).  For tests 
conducted by the United States, the term "operational 
period" includes participation in Operations IVY, 
UPSHOT-KNOTHOLE, and CASTLE for the periods of November 1 to 
December 31, 1952, March 17 to June 20, 1953, and March 1 to 
May 31, 1954, respectively.  38 C.F.R. § 3.309 (d)(4)(H), 
(I), and (J).

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" status are:  Leukemia; thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile duct, gallbladder, liver, salivary gland, and 
urinary tract cancer, as well as leukemia, multiple myeloma, 
and lymphomas (except Hodgkin's disease).  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311, which is separately applicable from 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides 
instruction on the development of claims based on exposure to 
ionizing radiation, and does not refer to any other types of 
radiation exposure.  Section 3.311(a) calls for the 
development of a dose assessment where it is established that 
a radiogenic disease first became manifest after service, 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  "Radiogenic 
disease" per 38 C.F.R. § 3.311 is defined as a disease that 
may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) (1999).  Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).  38 C.F.R. § 3.311(b)(4) 
also requires 38 C.F.R. § 3.311(b) development where there 
has been submitted competent scientific or medical evidence 
that a disease not listed at 38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) is a radiogenic disease.

Well-grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107.  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

None of the veteran's service medical records are contained 
in the claims folder.  The record reflects that the National 
Personnel Records Center (NPRC) has indicated that no service 
medical records are available, that clinical records can not 
be reconstructed, that no DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, is available.  
The NPRC has indicated that since its searches were negative, 
the veteran's records were probably destroyed by a fire at 
the NPRC in July 1973.  A search for records from the Surgeon 
general's Office (SGO) was negative.  The veteran's service 
medical records appear to have been permanently lost.  

The Board is of course aware of the decision in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which held that a 
single request for pertinent service medical records does not 
fulfill the duty to assist and that inherent in the duty to 
assist is a requirement to notify the veteran if VA is unable 
to obtain pertinent service medical records so that the 
veteran may know the basis for the denial of his claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence. 

In this case, the veteran has been advised that records have 
not been able to be found.   He was unable to furnish 
alternative evidence.  The veteran was informed that unit 
morning reports indicate that he was hospitalized at Ft. Ord 
in January 1953 for several days for an unspecified disorder.  
The veteran has not been able to recall what precipitated 
that hospitalization.   

The record reflects that the RO received a clear and 
unequivocal negative response from NPRC to its attempts to 
obtain the veteran's service records.  To remand this case 
for another attempt to locate records which are presumed to 
have been destroyed in a fire would be an exercise in 
futility.  

Moreover, and significantly, the veteran contends that he was 
treated only for left knee problems in service and that he 
did not receive treatment for urinary, bladder, nose, or 
pulmonary problems during service.  As will be discussed 
below, the Board has no reason to doubt that the veteran 
sustained a knee injury during service.  The outcome of this 
case hinges on evidence other than service medical records.  
In other words, service medical records, even if extant, 
would add little or nothing of significance to the 
evidentiary record in this case.  

Notwithstanding the above, the United States Court of Appeals 
for Veterans Claims (the Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

There are no medical records for an number of years after the 
veteran left service.  Private medical records dated in 
November 1963, July 1965, February 1970, and March 1974 show 
that the veteran was treated for urinary frequency at those 
times, as well as flank pain in July 1965.  Antibiotics were 
prescribed on those occasions. 

A March 1995 private medical record indicates that the 
veteran had allergic rhinitis, chronic rhinosinusitis, 
asthmatic bronchitis, and possible chronic obstructive 
pulmonary disease.  An April 1995 private medical record 
indicates that the veteran was diagnosed with allergic 
rhinitis as well as asthma.

During a personal hearing which was conducted at the RO in 
August 1997, the veteran indicated that he thought that his 
respiratory disorders (the rhinitis and bronchitis for which 
he had claimed service connection) were caused by radiation 
exposure.  He stated that one time when he was stationed at 
Camp Hanford, Washington, they said that there was a lot of 
radiation there, and that they were going to pull the 
servicemen out of the area, but that they never did.  The 
radiation was coming from the Hanford nuclear power facility.  
He was stationed at Camp Hanford for about eighteen months.  
When he had mentioned to a doctor that he had been exposed to 
radiation in service, the doctor in turn responded that maybe 
his asthmatic bronchitis was caused by radiation.  A doctor 
had told him that his bronchitis and allergic rhinitis could 
be due to radiation exposure.  

A December 1997 VA medical record indicates that the veteran 
complained of left knee pain and swelling.  The impression 
was left knee pain, rule out degenerative joint disease.  
X-rays of the left knee were negative.  

On VA evaluation in February 1998, the veteran reported that 
he had been in an automobile accident in 1954 while he was in 
the service.  He complained of being unable to walk due to 
left knee pain.  Clinically, his left knee had no swelling or 
tenderness.  A history of left knee injury in 1954 was 
diagnosed.

Also on VA evaluation in February 1998, the veteran reported 
that he had had urethral stricture in the past, and that he 
had had dilatation therapy and that he was being followed by 
the urology clinic.  A March 1998 VA urology clinic medical 
record indicates that the veteran was status post 
transurethral resection of the prostate, and that he had been 
instructed on how to dilate his meatus once each morning with 
a metallic instrument.  Clinical examination revealed no 
suprapubic tenderness.  The veteran had meatal stenosis, and 
rectal examination revealed that he was status post 
transurethral resection of the prostate.  A meatotomy was 
planned.  On VA evaluation in August 1998, the veteran stated 
that he was having no difficulty urinating.  However, 
urinalysis revealed 50-70 white blood cells per high powered 
field.  Bactrim was prescribed.  It was noted that he was 
diagnosed with benign prostatic hypertrophy.

During the videoconference hearing which was conducted by the 
undersigned in May 2000, the veteran testified that he felt 
that his urinary and bladder conditions were due to 
in-service radiation exposure.  He stated that when he was 
being discharged from the service, a superior had told all of 
those that were being discharged that they might have been 
exposed to radiation and that they might die from cancer, 
etc.  He testified that he did not have respiratory problems 
until after service, in about 1962.  He stated that while he 
had been an ordnance man in service, he had never been 
directly exposed to tactical nuclear weapons.  The plant at 
Camp Hanford made nuclear materials or weapons.  He did not 
indicate that he had ever been on its grounds.  He denied 
having urinary or bladder problems while he was in the 
service or until about 1962.  He also stated that none of the 
doctors told him his bladder problem was from radiation 
exposure.  He next testified that he injured his knee in 
service when he had to jump out of a car while it was moving.  
He went to the dispensary, and he thought that they took 
X-rays and gave other treatment then.  He thereafter had 
additional appointments.  He did not have or complain of a 
problem with his knee on service discharge, but he did have 
one after service discharge, and he was treated for it in 
about the 1960's.  He stated that he never hurt his knee 
after service.  Additional assistance in obtaining VA medical 
records from about 1968 was requested.  Moreover, the 
representative stated that he had done some probing and had 
found out that for more than 40 years, the U.S. government 
had made plutonium for nuclear weapons at the Hanford site 
and that as a result of those operations "many times" 
radioactive material was released into the air, ground, and 
Columbia river, and people were exposed to it.  There were 
nine accidental releases and even some planned experimental 
releases.  Therefore, the veteran was exposed to radioactive 
material during his tour in Hanford, Washington.  A nuclear 
waste program fact sheet was identified or was to become 
available soon.  The veteran stated that he was not issued a 
radiation dose badge while he was at Camp Hanford.  

Analysis

Entitlement to service connection for urinary and bladder 
disability and for rhinitis and bronchitis.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, 7 Vet. App. 
at 506.

It must first be shown, therefore, that there is medical 
evidence of a current, pertinent disability.  The second 
requirement for a well-grounded claim under Caluza is 
evidence of a disease or injury in service.  There also must 
be medical evidence of a link between the two.  This must be 
established by competent medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 4709 (1994) and cases cited therein.

The evidence shows that the veteran is status post 
transurethral resection of the prostate for benign prostatic 
hypertrophy and that he has meatal stenosis as well as 
urinary tract infections.  Additionally, he has rhinitis and 
bronchitis.  Accordingly, the initial Caluza prong has been 
met.  The Board adds that there is no medical evidence of 
cancer of any type.    

Presumptive service connection - radiation exposure

The record reflects that the veteran asserts that he served 
near Camp Hanford, Washington during service.  Serving there 
does not constitute participating in a "radiation-risk 
activity" as defined by 38 U.S.C.A. § 1112(c)(3)(b) and 
38 C.F.R. § 3.309(d)(3)(i).  Thus, the veteran can not be 
considered to be a "radiation exposed veteran" as defined 
by the provisions of 38 U.S.C.A. § 1112(c)(3)(A) and 38 
C.F.R. § 3.309(d)(3).

Moreover, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(d).  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran's urinary and bladder and rhinitis and 
bronchitis disabilities are not listed as disabilities 
presumed to be service-connected under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. §§ 3.307 and 3.309 given "radiation-exposed 
veteran" status.  Accordingly, service connection for these 
diseases cannot be granted on a presumptive basis.  

In short, because the veteran's claimed disabilities are not 
included among the diseases specified at 38 C.F.R. 
§ 3.309(d), and because the veteran did not participate in a 
"radiation-risk activity" as defined at 
38 U.S.C.A. § 1112(c)(3)(B) and 38 C.F.R. § 3.311(d)(3)(ii), 
thus qualifying him as a "radiation-exposed veteran" per 
38 U.S.C.A. § 1112(c)(3)(A) and 38 C.F.R. § 3.309(d)(3)(i), 
the Board finds that the veteran's claims as evaluated under 
the regulations governing presumptive service connection 
based on being a "radiation-exposed veteran" are not well 
grounded.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

The Board observes in passing that the veteran has never 
contended that he was ever on the grounds of the nuclear 
facility in Hanford, Washington, that he ever handled nuclear 
weapons himself or that he was ever issued a dosimetry badge.  
Instead, he appears to speculate that he was exposed to 
radiation because of his proximity to the Hanford facility 
and that he developed certain diseases due to such exposure. 

The record reflects that the veteran has been diagnosed with 
benign prostatic hypertrophy, for which he had a 
transurethral resection of the prostate, and that he has been 
diagnosed with meatal stricture or stenosis and urinary tract 
infections.  He also has been diagnosed with rhinitis and 
bronchitis.  These diseases are not among the radiogenic 
diseases specified in section 3.311(b)(2).  Moreover, the 
veteran has not submitted any competent scientific or medical 
evidence, as permitted by 38 C.F.R. § 3.311(b)(4), that these 
disabilities are radiogenic.  His assertions or beliefs that 
they are or may be radiogenic, as well as his recitations of 
opinions from doctors that they might be, are not competent 
scientific evidence that they are radiogenic diseases.  The 
veteran is a layperson, and as such, is incapable of 
indicating whether or not his disabilities are radiogenic in 
nature.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993).

The veteran has indicated that a physician informed him that 
his respiratory problems may be due to radiation exposure.  
However, the Court has held that an appellant's accounts of 
statements made to him by physicians cannot render the claim 
well grounded.  The connection between what a physician said 
and the layman's account of what the physician purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995). 
 
Because the Board can find no competent medical evidence of 
record demonstrating that the veteran's disabilities are 
radiogenic diseases under 38 C.F.R. § 3.311(b), the Board 
concludes that the veteran's claims as evaluated under the 
regulations governing service connection for radiogenic 
diseases are not well grounded. 

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044.  Accordingly, 
the Board will proceed to evaluate the veteran's claims under 
the regulations governing direct service connection.

To reiterate, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 535 (1995).

With respect to his claims of entitlement to service 
connection for urinary, bladder, rhinitis and bronchitis 
disabilities, the Board finds that the veteran has satisfied 
the first element of Caluza, medical evidence of current 
disability.  

The Board next finds that the veteran has not satisfied the 
second element of Caluza, incurrence in service.  There is no 
evidence that the veteran had the claimed disabilities during 
service, and he does not so contend.  Moreover, there is no 
competent evidence of record that the veteran was actually 
exposed to ionizing radiation.  Although the veteran's 
statements that he was stationed near Camp Hanford are 
presumed to be credible, see King v. Brown, 5 Vet. App. 19, 
21 (1993), he is not competent to opine that he was exposed 
to ionizing radiation while stationed in the vicinity of a 
nuclear facility, which he never entered.  Although the Board 
has no reason to doubt the statements of the veteran's 
representative [hearing transcript, page 23] to the effect 
that the Hanford, Washington facility manufactured plutonium 
for nuclear weapons use for forty years and that on occasion 
persons in the area surrounding that facility were exposed to 
radiation due to accidental releases from the plant.  
However, the veteran's representative is similarly not 
competent to indicate that the veteran himself was exposed to 
ionizing radiation.  

The Board also finds that the veteran has failed to satisfy 
the third element of Caluza, as there is no competent medical 
evidence of record of a nexus between the veteran's alleged 
exposure to radiation in service and his claimed 
disabilities.  As discussed above, although the veteran may 
believe that such a relationship exists and although he 
states that physicians told him that radiation might have 
been the cause of his disabilities, as a lay person, he is 
not considered competent to provide medical nexus evidence so 
as to render his claims well grounded, and he is not 
competent to report what physicians told him about causation.  
See Espiritu,  Grottveit, and Robinette, all supra.  

With respect to these claims, the Board finds that the 
veteran has failed to satisfy both the first and third 
elements of Caluza, as there is no competent medical evidence 
of record of in-service incurrence or of a nexus between 
these disabilities and service.  The claims are accordingly 
denied. 

Entitlement to service connection for left knee disability.

The veteran is also seeking entitlement to service connection 
for left knee disability as a result of an in-service left 
knee injury.  The Caluza well groundedness test described 
above applies.

In this case, the veteran is competent, being a layperson, of 
indicating that he had to jump from a moving vehicle in 
service and that he was treated for a left knee problem 
in-service as a result.  The truthfulness of his statement is 
presumed.  See King, supra.  Thus, the Board concludes that 
the second prong of the Caluza well groundedness test, in-
service incurrence, is met.  

However, the first and third prongs of the Caluza well 
groundedness test are not met.  There is no competent medical 
evidence of record of a current left knee disability.  While 
the veteran has been treated for left knee complaints, no 
chronic disability has been diagnosed.  Only a history of 
left knee pain has been diagnosed.  Service connection may 
not be granted for a diagnosis of a disability by history or 
for symptoms of pain unaccompanied by a current diagnosis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
veteran himself is not competent to diagnose a knee 
disability.  See Espiritu and Grottveit, supra.

Moreover, there is no competent medical evidence of record of 
a nexus between any claimed left knee disability and any 
incident of service origin, including the  in-service left 
knee injury.  While the veteran believes that there is a 
relationship between his current complaints and an in-service 
injury, he is not competent to furnish medical nexus 
evidence.  A medical opinion from a physician is required.  

Thus, the veteran's claim fails on the basis of the lack of a 
diagnosis of a current disability and nexus to service.  The 
Court has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).

For the reasons and bases expressed above, the Board finds 
that the veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disability 
pursuant to 38 U.S.C.A. § 5107(a).  Thus, his claims are 
denied.

Additional Matters

Consideration of the benefit of the doubt doctrine has been 
requested.  However, the doctrine applies only when a claim 
is well grounded.  None of the veteran's claims here are well 
grounded.  Accordingly, the doctrine does not apply.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1991).  

When a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  However, VA may be obligated to advise the 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which VA has previously advised the veteran 
of the evidence needed to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the Board is not on notice of the existence of any 
other evidence that exists which would make the veteran's 
claims of entitlement to service connection plausible.  This 
decision serves to inform the veteran of the kind of evidence 
that would be needed to make his claims well grounded, namely 
the competent medical and/or scientific evidence described 
above. 





CONTINUED ON NEXT PAGE


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
urinary and bladder disability is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
rhinitis and bronchitis is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
left knee disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



